             Case 7:94-mj-02401-MRG Document 4 Filed 11/20/20 Page 1 of 1
                                                                       ~ ~J AIGI f\J AL
                                                                          J



 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 -----------·------------------------------------------------
 UNITED STA TES OF AMERICA,
                                                                Case No.: 94 MJ 02401     (MRG)
                                          Plaintiff,
                                                                ORDER OF DISMISSAL
                         -against-

              Aram Singh


                                          Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                                  SO ORDERED.




Dated:          20     day of_N_o_v_em_b_e_r_ _ _ _ _ 201.Q__
               Poughkeepsie, New York
